IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,714-02


                            EX PARTE CAVU MANGUM, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 02-3-6531-A IN THE 24TH DISTRICT COURT
                              FROM JACKSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of theft

of money between $1,500 and $20,000 and sentenced to ten years’ imprisonment. He did not appeal

his conviction.

        After a remand, the trial court determined that Applicant was entitled to relief. However,

Applicant discharged this sentence while the writ was pending on remand. Applicant is no longer

“restrained in his liberty” by this conviction. TEX . CODE CRIM . PROC. art. 11.01. He has not alleged

that he suffers any collateral consequences from this conviction. TEX . CODE CRIM . PROC. art. 11.07
                                                                    2

§ 3(c). Accordingly, this habeas corpus application is dismissed.



Filed: May 8, 2019
Do not publish